Citation Nr: 1736757	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1964 to December 1966.  He has been awarded a Purple Heart, among his other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a March 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In May 2017, the Board requested a medical expert opinion regarding this appeal.  That opinion has been completed, and the appeal has been returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his active duty service.

2.  The Veteran's tinnitus is a symptom of his hearing loss - both of which result from acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107:38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as hearing loss and tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38°C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  His military occupational specialty was field artillery, and he is a combat veteran who served in the Republic of Vietnam.

During a May 2009 VA examination, the examiner determined that the Veteran had sensorineural hearing loss in his left ear, and had tinnitus for the past 15 years.  The examiner determined that the left ear hearing loss was not etiologically related to service because his separation examination appeared normal.  Further, the examiner found tinnitus was not etiologically related to service because of the "late date of reported onset." 

April 2010 private medical records reflect a diagnosis of bilateral sensorineural hearing loss and tinnitus.  The Veteran's private physician noted that the hearing loss was possibly related to the Veteran's history of military noise exposure.

In his March 2017 Board hearing, the Veteran testified that his left ear drum was ruptured during combat, and he was treated by paramedics in the field.  As a result, there are no in-service treatment records of the event.  The Veteran has also testified that, during service, at times his hearing would be temporarily muffled because of exposure to artillery and combat.  The Veteran is competent to report experiencing these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These statements are credible and consistent with the circumstances of his service, and the Board finds his testimony to be probative and credible.  In addition, as they occurred proximate to combat, they are accepted as true for establishing a ruptured left ear drum and instances of decreased hearing acuity in service.  38 U.S.C.A. § 1154(b).

In August 2017, an expert examiner reviewed the claims file and determined that both the bilateral sensorineural hearing loss and tinnitus were at least as likely as not etiologically related to service.  The expert examiner opined that tympanic membrane perforation commonly results in hearing loss, and muffled hearing often precedes hearing loss.  The examiner also noted some bilateral hearing loss when comparing the Veteran's December 1964 entrance examination and his November 1966 separation examination.  The expert examiner opined that tinnitus is known to be associated with hearing loss.  While he noted that the Veteran did not report tinnitus beginning during service, the expert examiner again noted that the Veteran's muffled hearing occurred during service.  Because subclinical hearing loss likely began during service, the etiology of the Veteran's tinnitus more likely than not began during service.  In providing the opinion, the expert examiner also cited to specific medical literature to support his determinations.

The record contains a May 2009 VA examination finding no nexus between bilateral hearing loss and service, but the rationale for that determination does not take into account the Veteran's description of left ear drum perforation and experiencing decreased hearing acuity during combat.  38 U.S.C.A. § 1154(b).  The record further contains an April 2010 private medical opinion finding the bilateral hearing loss was possibly related to service, but offering no rationale for that opinion.  Finally, the record contains an August 2017 expert medical opinion offering a detailed rationale linking bilateral sensorineural hearing loss and tinnitus to the Veteran's service.  The Board finds the August 2017 expert opinion to be the most probative medical evidence of record. Combined with the Veteran's credible testimony, the Board finds the weight of the evidence of record to be in favor of finding that the Veteran's bilateral sensorineural hearing loss was at least as likely as not etiologically related to service.  

The August 2017 expert opinion indicated that the Veteran's tinnitus was associated with hearing loss.  VA recognizes that tinnitus may be a symptom of hearing loss.  M21-1, Chapter III.iv.4.B.4.i.  Thus, resolving any reasonable doubt in favor of the Veteran, service connection for tinnitus is granted as resulting from the same etiology as hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


